DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Summary
This communication is a First Office Action Non-Final Rejection on the merits. 
Claim(s) 1-13 is/are currently pending and considered below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fukunaga (US 5,473,861) in view of Parmley (US. 2008/0236108 A1).
Regarding claim 1, Fukunaga discloses a packaging machine for wrapping packaging articles (1) using a packaging film (col. 5 lines 31-38), the packaging machine comprising:
a film supply device configured for supplying packaging film (film supply apparatus E, col. 6);
two holding devices (transfer mechanisms P1 and P2, col. 6 lines 57-61), wherein the two holding devices comprise a first holding device and a second holding device (right and left folding plates 20), wherein the two holding devices are configured to be spaced apart from one another and to hold the supplied packaging film at two mutually oppositely disposed sides, and wherein a spacing between the two holding devices is adjustable (col. 11 lines 25-27);
a supply belt configured for supplying a packaging tray (carrying base C);
a lifting device (elevating frame 28) configured to press the supplied packaging tray toward the supplied packaging film by lifting from below (“the film 2 is pushed up by the article 1 from the bottom,” col. 11 lines 28-30); and
a monitoring unit configured to operate the film supply device, the two holding devices, the supply belt and the lifting device (“By use of the stretch packing apparatus having the above construction, the packing of the article 1 proceeds by sequential operation of each apparatus and each mechanism section with a specified timing through the sequence and timer control by a control section (not shown) composed of a microcomputer.” col. 9 lines 58-64) in an operating mode comprising: 
supplying the packaging film with the film supply device to the two holding devices spaced apart at a first distance in order to hold the supplied packaging film at two mutually oppositely disposed sides (film supplied by a film supply apparatus E to grippers F and G, col. 6 lines 13-23), 
raising the packaging tray with the lifting device toward the packaging film in order for the packaging tray to contact and press against the packaging film (“the film 2 is pushed up by the article 1 from the bottom,” col. 11 lines 28-30).
adjusting the spacing of the two holding devices from the first distance to a second distance, shorter than the first distance while the supplied packaging film is held between the two holding devices (“the front and rear grippers F and G are moved in the direction of being closed to each other,” col. 11 lines 39-45).

Fukunaga does not disclose that the article is packaging trays for foods.
However, Parmley teaches that it is old and well known in the relevant packaging art that the article is packaging trays for food (trayed item 32, [0015]).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the articles, as disclosed by Fukunaga, to be packaging trays for food, as taught by Parmley, with the motivation to hold the product and provide protection of the product held inside ([0003]).

Furthermore, Fukunaga does not explicitly disclose that the operating mode comprises adjusting the spacing of the two holding devices so that the packaging film held by the two holding devices is caused to sag downwardly towards the packaging tray positioned below the packaging film on the lifting device, prior to raising the packaging tray.
However, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the operating mode, as disclosed by Fukunaga, to comprise adjusting the spacing of the two holding devices so that the packaging film held by the two holding devices is caused to sag downwardly towards the packaging tray positioned below the packaging film on the lifting device, prior to raising the packaging tray, as it would have been obvious to try – choosing from a finite number of identified (the holding devices could adjust the spacing before the tray comes up, as the tray hits the film, or after the tray has passed the film), predictable solutions, with a reasonable expectation of success (moving the holding device together before the tray comes up would cause the film to sag and have less force acting on the tray as it comes up due to elasticity). See MPEP 2143(I)(E) “Obvious to Try”.

Regarding claim 2, modified Fukunaga discloses the packaging machine of claim 1
Fukunaga does not explicitly disclose wherein the operating mode further comprises determining a degree of reduction of the spacing of the two holding devices from the first 
However, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the reduction of the spacing of the two holding means, as disclosed by Fukunaga, to take place in dependence on a packaging tray type and/or on at least one dimension of the supplied packaging tray, as Fukunaga clearly states that “the timing of releasing the film 2 by both the grippers F and G is based on the size of the article 1,” (col. 11 lines 43-45) and the timing of the release changes the reduction of the spacing between grippers F and G (later the release, greater the reduction). Furthermore, the size is understood to be at least one dimension.

Regarding claim 3, modified Fukunaga discloses the machine in accordance with claim 1, 
Fukunaga does not disclose, wherein the operating mode further comprises determining a degree of reduction of based on a height and/or a base surface area of the supplied packaging tray.
However, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the spacing, as disclosed by Fukunaga, to be reduced the more, the greater a height and/or a base surface of the supplied packaging tray is, as Fukunaga clearly states that “the timing of releasing the film 2 by both the grippers F and G is based on the size of the article 1,” (col. 11 lines 43-45) and the timing of the release changes the reduction of the spacing between grippers F and G (later the release, greater the reduction). Furthermore, one with ordinary skill in the art would understand that the release would happen later when the size (that is, length/width/height) of the article is greater (i.e. space is reduced more when the size is greater).

Regarding claim 4, modified Fukunaga discloses the packaging machine of claim 1. 
Fukunaga does not explicitly disclose wherein the operating mode further comprises recognizing a packaging tray type of the supplied packaging tray.
However, Parmley discloses the step of recognizing a packaging tray type of the supplied packaging tray (Abstract; sensors 54 & 40 determine the dimensions (h1, d1, & d2) of the trays).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the machine, as disclosed by modified Fukunaga, to include the step of automatically recognizing a packaging tray type of the supplied packaging tray, as taught by Parmley, with the motivation “to set one or more wrap parameters” (Abstract), such as film amount, gripper release timing, and folding sequence based on the size/shape of the article to be wrapped.

Regarding claim 5, modified Fukunaga discloses the machine in accordance with claim 4.
Fukunaga does not disclose further comprising a camera, and wherein recognizing the packaging tray type of the supplied packaging tray is performed with the camera.
Parmsley discloses, wherein the step of automatically recognizing a packaging tray type of the supplied packaging tray is carried out by means of one of a camera (camera 40, optic sensors 54/56).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the machine, as disclosed by modified Fukunaga, to be carried out by means of one of a camera and a light barrier, as taught by Parmley, with the motivation to “detect package size data that is used to set one or more wrap parameters” (Abstract) such as film amount, gripper release timing, and folding sequence based on the size/shape of the article to be wrapped.

Regarding claim 6, modified Fukunaga discloses the packaging machine of claim 4, 
Fukunaga does not disclose further comprising a light barrier, and wherein recognizing the packaging tray type of the supplied packaging tray is performed with the light barrier.
However, Parmsley discloses, further comprising a light barrier, and wherein recognizing the packaging tray type of the supplied packaging tray is performed with the light barrier (optic sensors 54/56).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the machine, as disclosed by modified Fukunaga, to further comprise a light barrier, and wherein recognizing the packaging tray type of the supplied packaging tray is performed with the light barrier, as taught by Parmley, with the motivation to “detect package size data that is used to set one or more wrap (Abstract) such as film amount, gripper release timing, and folding sequence based on the size/shape of the article to be wrapped.

Regarding claim 7, modified Fukunaga discloses the packaging machine of claim 1, 
Fukunaga does not disclose wherein the operating mode further comprises determining at least one dimension of the supplied packaging tray.
However, Parmsley discloses wherein the operating mode further comprises determining at least one dimension of the supplied packaging tray (via camera 40, optic sensors 54/56).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the operating mode, as disclosed by modified Fukunaga, to further comprise determining at least one dimension of the supplied packaging tray, as taught by Parmley, with the motivation to “detect package size data that is used to set one or more wrap parameters” (Abstract), such as film amount, gripper release timing, and folding sequence based on the size/shape of the article to be wrapped.

Regarding claim 8, modified Fukunaga discloses the packaging machine of claim 7.
Fukunaga does not disclose the machine further comprising a camera, and wherein determining at least one dimension of the supplied packaging tray is performed with the camera.
However, Parmley discloses the machine further comprising a camera, and wherein determining at least one dimension of the supplied packaging tray is performed with the (via camera 40, optic sensors 54/56, to “detect package size data that is used to set one or more wrap parameters” Abstract).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the machine, as disclosed by modified Fukunaga, further comprising a camera, and wherein determining at least one dimension of the supplied packaging tray is performed with the camera , as taught by Parmley, with the motivation to “detect package size data that is used to set one or more wrap parameters” (Abstract), such as film amount, gripper release timing, and folding sequence based on the size/shape of the article to be wrapped.
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the machine, as disclosed by modified Fukunaga, further comprising a camera, and wherein determining at least one dimension of the supplied packaging tray is performed with the camera, as taught by Parmley, with the motivation to “detect package size data that is used to set one or more wrap parameters” (Abstract), such as film amount, gripper release timing, and folding sequence based on the size/shape of the article to be wrapped.

Regarding claim 9, modified Fukunaga discloses the packaging machine of claim 7.
Fukunaga does not disclose the machine further comprising a light barrier, and wherein determining at least one dimension of the supplied packaging tray is performed with the light barrier.
(optic sensors 54/56), and wherein determining at least one dimension of the supplied packaging tray is performed with the light barrier (“detect package size data that is used to set one or more wrap parameters” Abstract).
Therefore, it would have been obvious to one with ordinary skill in the art before the effective filling date of the claimed invention to have modified the machine, as disclosed by modified Fukunaga, further comprising a light barrier, and wherein determining at least one dimension of the supplied packaging tray is performed with the light barrier, as taught by Parmley, with the motivation to “detect package size data that is used to set one or more wrap parameters” (Abstract), such as film amount, gripper release timing, and folding sequence based on the size/shape of the article to be wrapped.

Regarding claim 10, modified Fukunaga discloses the packaging machine of claim 1, further comprising a motor (motors 11 and 12), wherein each of the two holding devices comprises a belt conveyor device (timing belts 13 and 14), and wherein the motor is configured to adjust the spacing of the two holding devices (Fig. 24).

Regarding claim 11, modified Fukunaga discloses the packaging machine of claim 1, wherein the spacing between the two holding devices is adjustable by simultaneous movement of the first holding device and the second holding device (Fig. 24).

Regarding claim 12, modified Fukunaga discloses the packaging machine of claim 1, wherein the spacing between the two holding devices is adjustable by movement of at least one of the first holding device and the second holding device (Fig. 24).

Regarding claim 13, modified Fukunaga discloses the packaging machine of claim 1, wherein the monitoring unit is further configured to operate the film supply device, the two holding devices, the supply belt and the lifting device in a second operating mode comprising: 
supplying the packaging film with the film supply device to the two holding devices spaced apart at a third distance in order to hold the supplied packaging film at two mutually oppositely disposed sides (distance L, Fig. 16), 
adjusting the spacing of the two holding devices from the third distance to a fourth distance, greater than the third distance, while the supplied packaging film is held between the two holding devices, so that the packaging film held by the two holding devices is caused to be in tension, and raising the packaging tray with the lifting device toward the film after the packaging film is tensioned (distance L + delta L, col. 10 lines 38-42).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure (See PTO-892 Notice of References Cited).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Himchan Song whose telephone number is (571)272-4142.  The examiner can normally be reached on M-Th 9:00 a.m. - 4:30 p.m.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270-1926.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HIMCHAN SONG/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ANNA K KINSAUL/Supervisory Patent Examiner, Art Unit 3731